PER CURIAM: *
IT IS ORDERED that appellee’s unopposed motion to vacate the sentence is GRANTED.
IT IS FURTHER ORDERED that appellee’s unopposed motion to remand case to the United States District Court for the Western District of Texas, El Paso, Division for resentencing is GRANTED.
IT IS FURTHER ORDERED that appellee’s unopposed motion to extend time to file appellee’s brief until 14 days from the Court’s denial of appellee’s motion to vacate and remand is DISMISSED AS MOOT.

 Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.